653 So. 2d 1136 (1995)
The GREENS OF TOWN 'N COUNTRY CONDOMINIUM ASSOCIATION, INC., Appellant,
v.
The GREENS OF TAMPA, INC., Beshara Harb, Virginia Bryan, P.J. Lester, Don Case, Ray Leon, Elliott Mason, and Dorothy Gillette, Appellees.
No. 94-03179.
District Court of Appeal of Florida, Second District.
April 26, 1995.
*1137 Steven A. Anderson and William D. Shepherd of Anderson & Orcutt, P.A., Tampa, for appellant.
Nancy A. Lauten of Fowler, White, Gillen, Boggs, Villareal & Banker, P.A., Tampa, for appellees.
BLUE, Judge.
The Greens of Town 'N Country Condominium Association appeals the dismissal with prejudice of its complaint against the developer and the pre-turnover and post-turnover directors. The Association sought damages based on allegations of negligence in the defendants' design, construction, inspection, repair and maintenance of the condominium's roof and electrical wiring. We affirm the trial court's order dismissing the complaint against these defendants because we agree that the economic loss rule bars these negligence claims. See Casa Clara Condominium Ass'n, Inc. v. Charley Toppino & Sons, Inc., 620 So. 2d 1244 (Fla. 1993). However, we reverse that portion of the order making the dismissal with prejudice and remand to allow an opportunity for the Association to amend. By reversing in part and remanding, we are expressing no opinion as to the viability of any claims that the Association may be able to allege.
Affirmed in part, reversed in part, and remanded for further proceedings.
DANAHY, A.C.J., and LAZZARA, J., concur.